Case 3:20-cv-12727-RHC-DRG ECF No. 60, PageID.822 Filed 09/07/21 Page 1 of 2




                    UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION
______________________________________________________________________

EMMALEE FORRESTER, et al.,

                     Plaintiffs,

v.                                                      Case No. 20-12727

CLARENCEVILLE SCHOOL DISTRICT,
et al.,

                Defendants.
________________________________/

                 OPINION AND ORDER TERMINATING AS MOOT
           PLAINTIFFS’ MOTION FOR CERTIFICATE OF APPEALABILITY
              UNDER FEDERAL RULE OF CIVIL PROCEDURE 54(b)

       Plaintiffs are former students at Clarenceville School District who were allegedly

harassed and assaulted by a choir and theater teacher, Defendant Jason Debandt.

(ECF No. 13, PageID.141.) Before the court is Plaintiffs’ “Motion for Fed. R. Civ. P.

54(b) Certification” (ECF No. 50), requesting an immediate appeal of the court’s order

that granted in part a motion to dismiss brought by Defendants Clarenceville School

District, Bergeron, Kantor, Nelson, Shephich, and Valentine (collectively referred to as

“Clarenceville Defendants”). (ECF No. 44.)

       However, on August 20, 2021, Plaintiffs and the Clarenceville Defendants

stipulated to dismiss all claims against the Clarenceville Defendants, and the court

entered an order to that effect. (ECF No. 59.) The Clarenceville Defendants are no

longer parties to this case, rendering Plaintiffs’ motion moot. Accordingly,
Case 3:20-cv-12727-RHC-DRG ECF No. 60, PageID.823 Filed 09/07/21 Page 2 of 2




        IT IS ORDERED that Plaintiff’s “Motion for Fed. R. Civ. P. 54(b) Certification”

(ECF No. 50) is TERMINATED AS MOOT.




                                                             s/Robert H. Cleland                            /
                                                             ROBERT H. CLELAND
                                                             UNITED STATES DISTRICT JUDGE



Dated: September 7, 2021

I hereby certify that a copy of the foregoing document was mailed to counsel of record
on this date, September 7, 2021, by electronic and/or ordinary mail.


                                                              s/Lisa Wagner                                 /
                                                              Case Manager and Deputy Clerk
                                                              (810) 292-6522




S:\Cleland\Cleland\JUDGE'S DESK\C2 ORDERS\20-12727.FORRESTER.MotionForCertificateOfAppealability.MAZ.docx




                                                        2
